DALLAS, Circuit Judge.
In each of these cases the question is the same as that which was decided by this court in Oil Co. v. Crawford, 23 C. C. A. 55, 77 Fed. 106; ’but the right of the respective plaintiffs in the present actions to have that question again adjudicated is unquestionable, although, of course, the learned judge of the court below rightly held that the decision to which we have referred had, for that court, settled the law. We, however, being at liberty to consider the mal,ter anew, have carefully done so; but attentive re-examination of the decisions of the supreme court of Pennsylvania has confirmed' us in the opinion heretofore expressed as to their effect, and therefore, as we still think those decisions must upon the subject in hand be regarded as controlling, the judgment of the circuit court in each of the six cases designated at the head of this paper is affirmed.